Citation Nr: 0941902	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
October 1998 to June 1999.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The Veteran is seeking service connection for low back 
disorder.  He attributes this condition to an inservice back 
injury sustained while lifting weights in 1999.  Based upon 
its review of the Veteran's claims folder, the Board finds 
there is a further duty to assist the Veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

A review of the record reveals that additional post service 
treatment records relating to the Veteran's low back disorder 
are available in this matter.  Specifically, it appears that 
the Veteran was initially treated for his low back condition 
by Dr. D.F.
Dr. D.F. is shown as the physician who requested the 
September 2002 X ray examination given by Berger Hospital; 
and is also listed as the referring physician by the January 
2003 treatment letter received from Dr. C.N.  In addition, 
the Veteran stated in his September 2003 claim (VA Form 21-
526) that he had been treated for his low back condition by 
Dr. D.F.  However, the records relating to treatments 
rendered by Dr. D.F. are not in the claims file, and no 
attempt to obtain these records has been made.  Accordingly, 
the RO, with the assistance of the Veteran, should attempt to 
obtain these records.

Additionally, the RO must provide the Veteran with a final 
opportunity to provide details regarding his inservice low 
back injury, and any inservice treatment he may have received 
for this injury.  While the Veteran has referenced an 
inservice back injury occurring while lifting weights 
sometime in 1999, this injury has not been documented in the 
Veteran's service treatment records.  In requesting this 
additional information from which to substantiate the claimed 
injury, the RO must also notify the Veteran that failure to 
provide such information may result in the denial of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(finding that the "duty to assist is not a one-way street.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  
After this is accomplished, the RO should consider whether 
any further pertinent records may be available in this 
matter.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

Under the circumstances of this case, the Board finds that 
the Veteran must be afforded a VA examination to determine 
the etiology of his low back disorder.  A January 2003 letter 
from Dr. C.N. noted that the Veteran began experiencing low 
back pain three years earlier when he was in the Army.  It 
concluded with a diagnosis of degenerative disc disease and 
spondylosis of the lumbar spine.  In addition, an October 
2002 MRI report also noted a history of low back pain over 2 
years, and revealed an impression of L4-L5 disc desiccation 
and prominent central disc protrusion and L5-S1 broad disc 
bulge.

The Veteran contends that his current low back disorder is 
related to his military service.  Specifically, he claims 
that he sustained injury to his low back while lifting 
weights in 1999.  While the Veteran's service treatments 
records do not contain any complaints, treatment or diagnosis 
of low back disorder, given the continuity of symptoms as 
reported by the Veteran, the low threshold described in 
McLendon has been reached.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his low 
back disorder since his discharge from the 
service. The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder, to include 
records from Dr. F.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.

2.  The RO must contact the Veteran and 
request that he provide further details of 
his claimed inservice back injury.  
Specifically, the Veteran must be asked to 
identify the nature of the injury incurred; 
the approximate date of the injury; the 
place of the injury; and whether any 
inservice treatment was obtained, and if 
so, where at and when.  The RO must notify 
the Veteran that failure to provide such 
information may result in the denial of 
this claim.  Following receipt of this 
information, the RO must obtain any 
available records identified by the 
Veteran's response.


3.  Thereafter, the RO must afford the 
Veteran an appropriate VA examination to 
determine the etiology of his current low 
back disorder.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must identify any back 
disorder found, and for each identified 
back disorder the examiner must provide an 
opinion as to whether it was caused or 
aggravated by the Veteran's military 
service.  A complete rationale for all 
opinions must be provided.  If any 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case addressing all 
evidence received since the March 2005 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


